Beck, P. J.
1. Where the solicitor-general of a circuit had instituted proceedings and was maintaining an action in equity, as provided in an act to declare houses of lewdness and prostitution a nuisance, approved *84August 21, 1917 (Georgia Laws 1917, p. 177), and sought in such 'action an injunction against the person alleged to be maintaining the house of prostitution, and other relief as provided in the statute, it was competent, without the addition of other allegations or prayers, to prosecute said action against the owner of the premises, where the latter by intervention was made a party defendant to the proceedings, and to have the relief, upon the submission of proper evidence, against such owner as provided in the act referred to.
No. 1166.
April 18, 1919.
Injunction. Before Judge Wright. Floyd superior court. September 24, 1918. ‘
W. B. Mebane, for plaintiff in error.
C. H. Porter, solicitor-general, contra.
2. But proof of knowledge upon the part of the owner of the premises that the premises were being used, or that the lessee when leasing the premises intended to use the same, for the illegal purposes set forth in the act, is essential in order to subject the owner to the burden of a permanent injunction and the penalty of the fine prescribed. And therefore, knowledge being an essential element of a case against the owner, the issue as to whether he is chargeable with such knowledge should be submitted to the jury under appropriate instructions, and the failure of the court to instruct the jury upon this question is material error; and the failure of the court in the present case to charge the jury upon this issue requires the grant of a new trial.

Judgment reversed.


All the Justices concur.